                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     ZACHARY SPADA,
                             Plaintiff
                     V.                                   Case No. 1:18-cv-255-KRG-KAP
     Y   &   Y HOLDINGS, et al.,
                        Defendants


                                                Order

          Plaintiff        filed   a    civil     complaint          that    was        dismissed on

September 21,             2018.    Plaintiff filed two subsequent motions, an

"Omnibus        Motion       for   Relief,"       ECF     no.        11    and     a     "Motion     for

Reconsideration nunc pro tune," ECF no.                          12, which were referred

to       Magistrate        Judge   Keith     A.    Pesto        in        accordance          with   the

Magistrates Act, 28 U.S.C. § 636, and Local Civil Rule 72.

          The Magistrate Judge filed a Report and Recommendation on

October 13,          2018,    ECF no.      13,    recommending that these motions,

treated as a motion to alter or amend judgment under Fed.R.Civ.P.

59, be denied as meritless and untimely.

          Plaintiff         was    notified        that        pursuant            to     28     u.s.c.
§    636 (b) (1),    he had fourteen days to file written objections to

the Report and Recommendation.                    No objections were filed.

          After de novo review of the record in this matter and the

Report        and    Recommendation        under         the    "reasoned           consideration"

standard,       see EEOC v. City of Long Branch,                          866 F.3d 93, 100           (3d

Cir.2017)           (standard      of    review     when        no        timely        and    specific

                                                     1
objections are filed),    the following order is entered:

     AND NOW,   this   ~-rty   of~'         2019,     i t is ORDERED that

the motions filed at ECF nos.    11 and 12 are denied.        The Report

and Recommendation is adopted as the opinion of the Court

                                      BY THE COURT:
                                                                  \




                                      KIM R. GIBSON
                                      UNITED STATES DISTRICT JUDGE



Notice by U.S. Mail to:

Zachary Thomas Spada
ID No. 32560
Erie County Prison
1618 Ash Street
Erie, PA 16503

Zachary T. Spada
514 W 16 th St
Apt 1
Erie, PA 16502




                                     2
